UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7802



ALFRED MILTON RIVERA,

                                            Plaintiff - Appellant,

          versus


WARDEN BLEDSOE, United States Penitentiary -
Lee,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-638-7)


Submitted: April 27, 2006                        Decided: May 4, 2006



Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfred Milton Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alfred Milton Rivera, a federal prisoner, appeals the

district court’s order that construed his petition he labeled as

filed under 28 U.S.C. § 2241 (2000) as a 28 U.S.C. § 2255 (2000)

motion and dismissed it as successive.      An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of the constitutional claims

is debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong. Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Rivera has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability   and   dismiss   the   appeal.    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.*

                                                                 DISMISSED

     *
      To the extent Rivera may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C.
§ 2255 (2000) motion, such a motion should be filed in the circuit
in which he was sentenced.

                                 - 2 -